                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WISCONSIN


EDWARD D. ELIASON, et al.
                                Plaintiff,                                      ORDER
        v.
                                                                               19-cv-829-wmc
SUPERIOR REFINING COMPANY, LLC,
                             Defendant.
___________________________________________________________________________________________

        Defendant has moved to quash a Rule 45 subpoena served on an engineering firm it retained
as a non-testifying consultant in this lawsuit. See dkt. 177. Whether defendant has standing to file
this motion on behalf of its consultant is debatable; more problematic is that the consultant is located
in Chicago, as is the place of compliance. See dkt. 180-1, sealed. As a result, F.R. Civ. Pro. 45(d)(3)
requires that the motion to quash be filed in the Northern District of Illinois. Accordingly, I am
denying defendant=s motion without prejudice.
       While the issue raised in the motion to quash is discrete and perhaps subject to quick, efficient
resolution in the Northern District, this court would have no problem with that court finding
exceptional circumstances under Rule 45(f) and transferring this dispute back to the Western District
of Wisconsin. This case is one of a group of similar lawsuits with which this court has been dealing for
several years. This court is well-positioned to consider and decide the motion, and it would welcome
the opportunity to spare another judge any perceived need to get up to speed on the facts and
background issues that might be relevant to the instant dispute.


                                                ORDER
       It is ORDERED that defendant=s motion to quash the document subpoena served on its
consulting expert is DENIED WITHOUT PREJUDICE.


       Entered this day of 8th July, 2021.

                                                BY THE COURT:

                                                /s/

                                                STEPHEN L. CROCKER
                                                Magistrate Judge
